 

Exhibit 10.1

 

AGREE REALTY CORPORATION

2014 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

This RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between AGREE REALTY
CORPORATION, a Maryland corporation (the “Company”), and __________, an employee
of the Company (the “Grantee”).

 

This Agreement certifies that, effective on ___________ (the “Grant Date”), the
Company’s Board of Directors or Compensation Committee of the Company’s Board of
Directors (the “Committee”) granted to Grantee this restricted stock award (the
“Restricted Stock”) representing ______ shares of Common Stock of the Company,
par value $0.0001 per share (the “Common Stock”), pursuant to the Agree Realty
Corporation 2014 Omnibus Incentive Plan (the “2014 Omnibus Incentive Plan”) and
further subject to the restrictions set forth in this Agreement. Any defined
terms not defined herein shall have the meanings assigned to such terms in the
2014 Omnibus Incentive Plan. The value of this restricted stock award is
estimated to be $____ per share.

 

The Grantee delivers herewith a stock power duly endorsed in blank. The stock
power will be returned to the Grantee when all restrictions on the Restricted
Stock have expired as provided in Section 2 hereof.

 

In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Grantee hereby agree as follows:

 

SECTION 1.          Issuance of Restricted Stock.

 

1.1           As soon as practicable after receipt from the Grantee of this
executed Agreement, the Company shall issue in the name of the Grantee book
entry shares or five stock certificates each representing one-fifth of the total
number of Restricted Stock, each of which certificates shall remain in the
possession of the Company until the Restricted Stock represented thereby are
free of the restrictions set forth in Section 2 hereof. Upon the execution of
this Agreement, Grantee shall be deemed to have all the rights of a holder of
Common Stock with respect to the Restricted Stock (including, without
limitation, dividend and voting rights) as of the Grant Date.

 

1.2           In accordance with Section 13 of the 2014 Omnibus Incentive Plan,
the number of shares of Restricted Stock shall be proportionately adjusted by
the Administrator in the event of any reorganization, recapitalization,
reclassification, stock dividend, stock split, combination of shares, merger,
consolidation or any other change in the corporate structure or shares of the
Company. The restrictions set forth in Section 2.1 hereof shall apply to any
shares of common stock or other securities of the Company which may be acquired
by the Grantee in respect of the Restricted Stock.

 



 

 



 



SECTION 2.          Restrictions.

 

2.1           The Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of prior to the applicable
Expiration Date as provided in Section 2.2 hereof.

 

2.2           Unless terminated earlier pursuant to Section 2.3 hereof, the
restrictions set forth in Section 2.1 hereof shall expire with respect to
one-fifth of the total number of shares of Restricted Stock on each of the
first, second, third, fourth and fifth anniversaries of __________ (the
“Expiration Dates”). As soon as practicable after each Expiration Date, the
Company shall either (i) deliver certificate(s) representing the shares of
Common Stock vested as of such period to the Grantee or its designee (and such
certificate shall be registered in the name of the Grantee), (ii) have the
appropriate number of shares of Common Stock credited to the Grantee in
book-entry form, or (iii) have the shares of Common Stock held pursuant to
instructions provided by the Grantee.

 

2.3           The restrictions set forth in Section 2.1 hereof shall lapse
immediately upon a Change of Control. Further, the Committee may, in its sole
discretion when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to such Grantee’s Restricted Stock.

 

SECTION 3.          Termination. Except as determined by the Committee at any
time, upon the failure of the Grantee to be employed by the Company or any of
its affiliates for any reason, all unvested Restricted Stock shall be forfeited
by the Grantee to the Company without the payment of any consideration by the
Company. Upon forfeiture, the Company shall cancel, or cause the transfer agent
to cancel, the stock certificate or book-entry relating to the unvested
Restricted Stock. Notwithstanding the foregoing, all unvested Restricted Stock
shall vest immediately upon the occurrence of Grantee’s death.

 

SECTION 4.          Registration and Transfer. The Company currently has an
effective registration statement on file with the Securities and Exchange
Commission with respect to the shares of Common Stock subject to this Agreement.
The Company intends to maintain this registration but has no obligation to do
so. If the registration ceases to be effective, the Grantee will not be able to
transfer or sell shares issued pursuant to this Agreement unless exemptions from
registration under applicable securities laws are available. Such exemptions
from registration are very limited and might be unavailable. The Grantee agrees
that any resale by him or her of the shares of Common Stock issued pursuant to
this Agreement will comply in all respects with the requirements of all
applicable securities laws, rules, and regulations (including, without
limitation, the provisions of the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, and the respective rules and
regulations promulgated thereunder) and any other law, rule, or regulation
applicable thereto, as such laws, rules, and regulations may be amended from
time to time. The Company will not be obligated to either issue the shares or
permit the resale of any shares if such issuance or resale would violate any
such requirements. Grantee further agrees that the Company may place a legend
upon each certificate representing the Restricted Stock acquired hereunder,
which legend will refer to the restrictions on transferability contained or
referred to herein.

 



 

 

 

SECTION 5.          Right of Discharge Reserved. Nothing in the 2014 Omnibus
Incentive Plan or in this Agreement shall confer upon the Grantee the right to
continue in the employ or service of the Company or affect any right which the
Company may have to terminate the employment or service of the Grantee.

 

SECTION 6.          2014 Omnibus Incentive Plan. The grant of Restricted Stock
and the other terms and conditions set forth herein are subject in all respects
to the terms and conditions set forth in the 2014 Omnibus Incentive Plan. All
interpretations or determinations of the Administrator shall be binding and
conclusive upon the Grantee for any question arising hereunder or under the 2014
Omnibus Incentive Plan. Grantee hereby acknowledges that he or she has received
a copy of the 2014 Omnibus Incentive Plan and the Plan prospectus.

 

Notwithstanding the foregoing, to the extent not prohibited by applicable law or
the 2014 Omnibus Incentive Plan, the terms of any employment, severance or
change in control agreement between the Grantee and the Company shall supersede
the terms and definitions under the 2014 Omnibus Incentive Plan and this
Agreement with respect to the Restricted Stock granted hereunder.

 

SECTION 7.          Shareholder Rights. As of the date hereof and until the date
such restricted shares are vested, or are terminated or forfeited in accordance
with this Award Agreement, the Grantee shall be entitled to all of the rights of
a holder of Common Stock as if the outstanding restricted shares were so vested,
including the right to vote and to receive dividends.

 

SECTION 8.          Withholding Obligations. At the time the Award vests, in
whole or in part, and at any time thereafter as requested by the Company or any
Affiliate, the Grantee hereby authorizes withholding from payroll and any other
amounts payable to Grantee, and otherwise agrees to make adequate provision for,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company or any Affiliate that may arise in
connection with the vesting of Grantee’s Award. Grantee will not be entitled to
receive, and neither the Company nor any Affiliate will have any obligation to
issue, a certificate for any shares of Common Stock subject to this Award unless
and until the tax withholding obligations of the Company and/or any Affiliate
are satisfied.

 

SECTION 9.          Transfer of Personal Data. The Grantee authorizes, agrees
and unambiguously consents to the transmission by the Company (or any Affiliate)
of any personal data information related to the Restricted Stock awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Grantee.

 

SECTION 10.         Effect on Other Benefits. In no event will the value, at any
time, of the Restricted Stock or any other payment or right to payment under
this Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of, or other
service providers to, the Company or any Affiliate unless otherwise specifically
provided for in such plan.

 



 

 

 

SECTION 11.         Compliance with Laws. The issuance of the Restricted Stock
or unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.

 

SECTION 12.         Section Headings. The Section headings contained herein are
for purposes of convenience only and are not intended to define or limit the
contents of said Sections.

 

SECTION 13.         Notices. Any notice to be given to the Company hereunder
shall be in writing and shall be addressed to the Company at 31850 Northwestern
Highway, Farmington Hills, MI 48334, attention: President, or at such other
address as the Company may hereafter designate to the Grantee by written notice
as provided herein. Any notice to be given to the Grantee hereunder shall be
addressed to the Grantee at the address set forth beneath his signature hereto,
or at such other address as he may hereafter designate to the Company by written
notice as provided herein. Notices hereunder shall be deemed to have been duly
given: (i) when personally delivered, (ii) three (3) days after having been
mailed by registered or certified mail to the party entitled to receive the
same, or (iii) one (1) day after having been mailed by a nationally recognized
overnight courier.

 

SECTION 14.         Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and the successors and assigns of
the Company and the Grantee’s heirs and representatives of his estate.

 

SECTION 15.         Other Payments or Awards. Nothing contained in this
Agreement shall be deemed in any way to limit or restrict the Company from
making any award or payment to the Grantee under any other plan, arrangement or
understanding, whether now existing or hereafter in effect.

 

SECTION 16.         Governing Law. This Agreement shall be deemed to be a
contract made under the laws of the State of Maryland and for all purposes shall
be governed by, construed and enforced in accordance with the internal laws of
said State, without giving effect to any choice of law or conflict of law
provisions or rules that would cause the application of the laws of any
jurisdiction other than the State of Maryland.     



 

[Signature Page Follows]

 

 

 

  

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
__________ __, ____.

 

  AGREE REALTY CORPORATION         By:     Joey Agree   Title:  President and
Chief Executive Officer               Grantee:         Address:

 

 

 